DETAILED ACTION
Claims 1-25 are pending.
The office acknowledges the following papers:
Claims, specification, drawings, and remarks filed on 3/8/2022.

	Withdrawn objections and rejections
The drawing objections have been withdrawn due to amendment.
The specification objections have been withdrawn.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. (U.S. 2020/0089506), in view of Papariello et al. (U.S. 2012/0116746), in view of Diamant et al. (U.S. 10,592,250), and in view of Ikeda et al. (U.S. 2019/0287235).
As per claim 1:
Power disclosed a neural processing unit (NPU), comprising: 
an NPU direct memory access (NDMA) core (Power: Figure 5 elements 504-506 and 514, paragraph 53) comprising:
a read engine having a read buffer (Power: Figure 5 elements 504-506, paragraphs 59-60)(The data store holds input image data and reads upon the read buffer.); and 
a write engine having a write buffer (Power: Figure 5 elements 504 and 514, paragraph 64)(The output buffer holds processed results and reads upon the write buffer.);
a controller coupled to the NDMA core and configured to direct the NDMA core to perform on blocks of a data stripe to process tensors in artificial neural networks (Power: Figure 5 elements 500-502, paragraphs 25-26 and 54)(The controller selects execution modes of the CNN accelerator. The CNN performs convolutions on input image data represented by 3D tensors.).
Power failed to teach a bus bridge coupled to the NDMA core; a network on chip (NoC) coupled to the bus bridge; and a controller configured to direct the NDMA core to perform hardware pre-processing of NDMA data in the read buffer and post-processing of NDMA data in the write buffer.
However, Papariello combined with Power disclosed a bus bridge coupled to the NDMA core (Papariello: Figure 1, paragraph 49)(Power: Figures 5 and 19 elements 500 and 1912, paragraphs 54 and 182)(Papariello disclosed a bus bridge connecting between multiple processor types. Power disclosed implementing multiple processor types, but doesn’t disclose how multiple processors are connected together. The combination allows for bus bridges to be used for connecting the CNN accelerator to microprocessors/DSP/GPUs.); and
a network on chip (NoC) coupled to the bus bridge (Papariello: Figure 1, paragraph 49)(Power: Figures 5 and 19 elements 500 and 1912, paragraphs 54 and 182)(Papariello disclosed a NoC connecting multiple PEs or accelerators together. Power disclosed implementing multiple processor types, but doesn’t disclose how multiple processors are connected together. The combination allows for a NoC to be used for connecting multiple DSP/GPUs together.).
The advantage of a bus bridge is that it can be used to provide data connections between multiple processing elements for increased communications. The advantage of a NoC is that it can provide synchronous/asynchronous communication between cores in a SoC and improves data communications over conventional bus and crossbar connections. Thus, it would have been obvious to one of ordinary skill in the art to implement the bus bridge and NoC of Papariello into the system of Power for the above advantages.
Power and Papariello failed to teach a controller configured to direct the NDMA core to perform hardware pre-processing of NDMA data in the read buffer and post-processing of NDMA data in the write buffer.
However, Diamant combined with Power and Papariello disclosed a controller configured to direct the NDMA core to perform hardware post-processing of NDMA data in the write buffer (Diamant: Figure 1 elements 126-128, column 5 lines 49-67)(Power: Figures 5 and 15 elements 502, 514, and 1514-1518, paragraphs 63-64, 77, 83, 87 and 160-162)(Diamant disclosed a post-processor that performs post-processing on outputs of the computing engine. Power disclosed a DPE array that performs pooling operations and post-processing operations on convolution results. The combination allows for a post-processor in Power to perform pooling and post-processing operations on convolution results stored in the output buffer.).
The advantage of having separate computing resources and post-processing resources is that processing can be performed in a pipelined manner, which results in increased performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the post-processor of Diamant into the CNN accelerator of Power for the above advantage.
Power, Papariello, and Diamant failed to teach a controller configured to direct the NDMA core to perform hardware pre-processing of NDMA data in the read buffer.
However, Ikeda combined with Power, Papariello, and Diamant disclosed a controller configured to direct the NDMA core to perform hardware pre-processing of NDMA data in the read buffer (Ikeda: Figure 3 elements 152-154, paragraphs 65 and 67-68)(Power: Figure 5 element 506, paragraphs 58-60 and 62)(Ikeda disclosed performing pre-processing operations on input image data prior to execution on the CNN engine. The combination allows for Power to perform pre-processing on input image data in the data store prior to selection and inputting the data into the DPE array.).
The advantage of pre-processing image data is that image data can be filtered to enhance feature detection (Ikeda: Paragraph 67). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the pre-processing functions of Ikeda into the CNN accelerator of Power for the above advantage.
As per claim 4:
Power, Papariello, Diamant, and Ikeda disclosed the NPU chip of claim 3, in which the bus bridge is coupled between the external memory and the read arbiter and the write arbiter (Papariello: Figure 1, paragraph 49)(Power: Figures 5 and 19 elements 500, 504, 516, and 1912, paragraphs 54 and 182)(The combination allows for bus bridges to be used for connecting the CNN accelerator to microprocessors/DSP/GPUs. The added bus bridge is coupled between main memory and the accelerator input/output buffers.).
As per claim 5:
Power, Papariello, Diamant, and Ikeda disclosed the NPU chip of claim 4, in which the network on chip (NoC) is coupled between the external memory and the bus bridge (Papariello: Figure 1, paragraph 49)(Power: Figures 5 and 19 elements 500, 1912-1916, and 1928, paragraphs 54 and 182)(The combination allows for a NoC to be used for connecting multiple DSP/GPUs together. The combination allows for the DSP/GPUs to access the external memories of Power through the NoC.).
As per claim 9:
Power, Papariello, Diamant, and Ikeda disclosed the NPU chip of claim 1, in which the controller is configured to direct the NDMA core to crop the NDMA data in the read buffer and/or the write buffer (Ikeda: Figure 3 elements 152-154, paragraphs 65 and 67-68)(Power: Figure 5 element 506, paragraphs 58-60 and 62)(Ikeda disclosed performing pre-processing operations (e.g. enlargement/contraction) on input image data prior to execution on the CNN engine. The combination allows for Power to perform pre-processing on input image data in the data store prior to selection and inputting the data into the DPE array.).

Claims 3, 8, and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. (U.S. 2020/0089506), in view of Papariello et al. (U.S. 2012/0116746), in view of Diamant et al. (U.S. 10,592,250), and in view of Ikeda et al. (U.S. 2019/0287235), in view of Official Notice.
As per claim 3:
Power, Papariello, Diamant, and Ikeda disclosed the NPU chip of claim 1, further comprising: 
a read arbiter coupled to the read engine (Power: Figure 5 elements 504 and 516, paragraph 59)(Official notice is given that load queues/buffers can be used for the advantage of storing multiple load memory requests and selecting priority load requests to output to memory first. Thus, it would have been obvious to one of ordinary skill in the art to implement the load queue/buffer within Power.); 
a write arbiter coupled to the write engine (Power: Figure 5 elements 504 and 516, paragraph 59)(Official notice is given that store queues/buffers can be used for the advantage of storing multiple load memory requests and selecting priority store requests to output to memory first. Thus, it would have been obvious to one of ordinary skill in the art to implement the store queue/buffer within Power.); and 
an external memory coupled to the read arbiter and the write arbiter (Power: Figure 5 element 516, paragraph 59).
As per claim 8:
Power, Papariello, Diamant, and Ikeda disclosed the NPU chip of claim 1, in which the controller is configured to direct the NDMA core to pad the NDMA data in the read buffer and/or the write buffer (Power: Figure 15 element 1516, paragraph 77, 83, and 162)(Official notice is given that MAX/AVG pooling operations use padded values along first/last rows/columns of results data for the advantage of providing an equal number of elements for pooling operations. Thus, it would have been obvious to one of ordinary skill in the art to implement padding values for the pooling operations of Power.).
As per claim 10:
Power, Papariello, Diamant, and Ikeda disclosed the NPU chip of claim 9, in which the controller is configured to direct the NDMA core to sign extend the NDMA data in the read buffer and/or the write buffer (Ikeda: Figure 3 elements 152-154, paragraphs 65 and 67-68)(Power: Figure 5 element 506, paragraphs 58-60 and 62)(Ikeda disclosed performing pre-processing operations (e.g. enlargement/contraction) on input image data prior to execution on the CNN engine. Official notice is given that increasing data value sizes can be done on signed data, which involves sign extending data values, for the advantage of operating on larger data values. Thus, it would have been obvious to one of ordinary skill in the art to implement sign-extending input data values in Powers.).
As per claim 11:
Power disclosed a method for hardware pre-processing and post-processing of direct memory access (DMA) data in artificial neural networks, comprising: 
programming configuration registers of a neural processing unit (NPU) direct memory access (NDMA) core for a read client and/or a write client (Power: Figure 5 elements 504-506 and 514, paragraphs 59-60 and 64)(The data store holds input image data and reads upon the read client. The output buffer holds processed results and reads upon the write client. Official Notice is given that DMAs include programmable control/status registers for the advantage of configuring DMA transfers between main memory and the data store/output buffer. Thus, it would have been obvious to one of ordinary skill in the art to implement programmable control/status registers in Power.); and 
streaming data blocks of a data stripe between an external memory and the NDMA core (Power: Figures 5, 11-12 elements 504 and 516, paragraphs 59, 115, 118)(Rows/columns of image data are load/stored from/to main memory by the DMA controller.).
Power failed to teach streaming data blocks of a data stripe over a bus bridge and a network on chip (NoC) between an external memory and the NDMA core; and pre-processing and post-processing the data blocks in a buffer of the NDMA core during streaming of the data blocks.
However, Papariello combined with Power disclosed streaming data blocks of a data stripe over a bus bridge and a network on chip (NoC) between an external memory and the NDMA core (Papariello: Figure 1, paragraph 49)(Power: Figures 5 and 19 elements 500 and 1912, paragraphs 54 and 182)(Papariello disclosed a bus bridge connecting between multiple processor types. Papariello disclosed a NoC connecting multiple PEs or accelerators together. Power disclosed implementing multiple processor types, but doesn’t disclose how multiple processors are connected together. The combination allows for bus bridges to be used for connecting the CNN accelerator to microprocessors/DSP/GPUs. The combination allows for a NoC to be used for connecting multiple DSP/GPUs together.).
The advantage of a bus bridge is that it can be used to provide data connections between multiple processing elements for increased communications. The advantage of a NoC is that it can provide synchronous/asynchronous communication between cores in a SoC and improves data communications over conventional bus and crossbar connections. Thus, it would have been obvious to one of ordinary skill in the art to implement the bus bridge and NoC of Papariello into the system of Power for the above advantages.
Power and Papariello failed to teach pre-processing and post-processing the data blocks in a buffer of the NDMA core during streaming of the data blocks.
However, Diamant combined with Power and Papariello disclosed post-processing the data blocks in a buffer of the NDMA core during streaming of the data blocks (Diamant: Figure 1 elements 126-128, column 5 lines 49-67)(Power: Figures 5 and 15 elements 502, 514, and 1514-1518, paragraphs 63-64, 77, 83, 87 and 160-162)(Diamant disclosed a post-processor that performs post-processing on outputs of the computing engine. Power disclosed a DPE array that performs pooling operations and post-processing operations on convolution results. The combination allows for a post-processor in Power to perform pooling and post-processing operations on convolution results stored in the output buffer.).
The advantage of having separate computing resources and post-processing resources is that processing can be performed in a pipelined manner, which results in increased performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the post-processor of Diamant into the CNN accelerator of Power for the above advantage.
Power, Papariello, and Diamant failed to teach pre-processing the data blocks in a buffer of the NDMA core during streaming of the data blocks.
However, Ikeda combined with Power, Papariello, and Diamant disclosed pre-processing the data blocks in a buffer of the NDMA core during streaming of the data blocks (Ikeda: Figure 3 elements 152-154, paragraphs 65 and 67-68)(Power: Figure 5 element 506, paragraphs 58-60 and 62)(Ikeda disclosed performing pre-processing operations on input image data prior to execution on the CNN engine. The combination allows for Power to perform pre-processing on input image data in the data store prior to selection and inputting the data into the DPE array.).
The advantage of pre-processing image data is that image data can be filtered to enhance feature detection (Ikeda: Paragraph 67). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the pre-processing functions of Ikeda into the CNN accelerator of Power for the above advantage.
As per claim 12:
Power, Papariello, Diamant, and Ikeda disclosed the method of claim 11, in which pre-processing and post-processing comprises padding NDMA data in a read buffer and/or a write buffer during streaming of the data blocks (Diamant: Figure 1 elements 126-128, column 5 lines 49-67)(Power: Figure 15 element 1516, paragraph 77, 83, and 162)(The combination allows for a post-processor in Power to perform pooling and post-processing operations on convolution results stored in the output buffer. Official notice is given that MAX/AVG pooling operations use padded values along first/last rows/columns of results data for the advantage of providing an equal number of elements for pooling operations. Thus, it would have been obvious to one of ordinary skill in the art to implement padding values for the pooling operations of Power.).
As per claim 13:
Power, Papariello, Diamant, and Ikeda disclosed the method of claim 11 in which pre-processing and post-processing comprises cropping NDMA data in a read buffer and/or a write buffer during the streaming of the data blocks (Ikeda: Figure 3 elements 152-154, paragraphs 65 and 67-68)(Power: Figure 5 element 506, paragraphs 58-60 and 62)(Ikeda disclosed performing pre-processing operations (e.g. enlargement/contraction) on input image data prior to execution on the CNN engine. The combination allows for Power to perform pre-processing on input image data in the data store prior to selection and inputting the data into the DPE array.).
As per claim 14:
Power, Papariello, Diamant, and Ikeda disclosed the method of claim 11, in which pre-processing and post-processing comprises sign extending NDMA data in a read buffer and/or a write buffer during streaming of the data blocks (Ikeda: Figure 3 elements 152-154, paragraphs 65 and 67-68)(Power: Figure 5 element 506, paragraphs 58-60 and 62)(Ikeda disclosed performing pre-processing operations (e.g. enlargement/contraction) on input image data prior to execution on the CNN engine. Official notice is given that increasing data value sizes can be done on signed data, which involves sign extending data values, for the advantage of operating on larger data values. Thus, it would have been obvious to one of ordinary skill in the art to implement sign-extending input data values in Powers.).
As per claim 15:
Power, Papariello, Diamant, and Ikeda disclosed the method of claim 11, further comprising: 
unpacking NDMA data during the streaming of data blocks of the data stripe to/from the external memory (Ikeda: Figure 3 elements 152-154, paragraphs 65 and 67-68)(Power: Figure 5 element 506, paragraphs 58-60 and 62)(Ikeda disclosed performing pre-processing operations (e.g. enlargement/contraction) on input image data prior to execution on the CNN engine. Official notice is given that image processing systems can implement unpacker modules for the advantage of organizing pixel values prior to processing. Thus, it would have been obvious to one of ordinary skill in the art to implement unpacking pixel values during pre-processing operations in Power.); and 
repacking NDMA data prior to the streaming of data blocks of the data stripe to the external memory (Diamant: Figure 1 elements 126-128, column 5 lines 49-67)(Power: Figure 15 element 1516, paragraph 77, 83, and 162)(The combination allows for a post-processor in Power to perform pooling and post-processing operations on convolution results stored in the output buffer. Official notice is given that image processing systems can implement packer modules for the advantage of organizing pixel values prior to storage. Thus, it would have been obvious to one of ordinary skill in the art to implement packing pixel values during post-processing operations in Power.).
As per claim 16:
Claim 16 essentially recites the same limitations of claim 11. Therefore, claim 16 is rejected for the same reasons as claim 11.
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 12. Therefore, claim 17 is rejected for the same reason(s) as claim 12.
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 13. Therefore, claim 18 is rejected for the same reason(s) as claim 13.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 14. Therefore, claim 19 is rejected for the same reason(s) as claim 14.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 15. Therefore, claim 20 is rejected for the same reason(s) as claim 15.
As per claim 21:
Claim 21 essentially recites the same limitations of claim 11. Therefore, claim 21 is rejected for the same reasons as claim 11.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 12. Therefore, claim 22 is rejected for the same reason(s) as claim 12.
As per claim 23:
The additional limitation(s) of claim 23 basically recite the additional limitation(s) of claim 13. Therefore, claim 23 is rejected for the same reason(s) as claim 13.
As per claim 24:
The additional limitation(s) of claim 24 basically recite the additional limitation(s) of claim 14. Therefore, claim 24 is rejected for the same reason(s) as claim 14.
As per claim 25:
The additional limitation(s) of claim 25 basically recite the additional limitation(s) of claim 15. Therefore, claim 25 is rejected for the same reason(s) as claim 15.

Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. (U.S. 2020/0089506), Papariello et al. (U.S. 2012/0116746), in view of Diamant et al. (U.S. 10,592,250), and in view of Ikeda et al. (U.S. 2019/0287235), further in view of Norden et al. (U.S. 2019/0340491).
As per claim 2:
Power, Papariello, Diamant, and Ikeda disclosed the NPU chip of claim 1.
Power, Papariello, Diamant, and Ikeda failed to teach a read client coupled to an interface of the read engine of the NDMA core and a write client coupled to an interface of the write engine of the NDMA core.
However, Norden combined with Power, Papariello, Diamant, and Ikeda disclosed a read client coupled to an interface of the read engine of the NDMA core and a write client coupled to an interface of the write engine of the NDMA core (Norden: Figures 3-4 elements 314, 402, and 424, paragraphs 52-53, 61, and 67)(Power: Figure 5 element 520, paragraph 63)(Norden disclosed an input buffer circuit and an output within individual neural engines. The combination allows for implementing an input buffer circuit (i.e. read client) and an output (i.e. write client) within each DPE of Power.).
The advantage of input and output buffer storage elements within computing elements is that data can be stored closer to the array for faster access times and data reuse for complex operations. Thus, it would have been obvious to one of ordinary skill in the art to implement the input and output buffers of Norden into the DPEs of Power for the above advantage.
As per claim 6:
Power, Papariello, Diamant, and Ikeda disclosed the NPU chip of claim 1. 
Power, Papariello, Diamant, and Ikeda failed to teach a write client coupled to a first memory interface of the NDMA core; and a read client coupled to a second memory interface of the NDMA core.
However, Norden combined with Power, Papariello, Diamant, and Ikeda disclosed a write client coupled to a first memory interface of the NDMA core (Norden: Figures 3-4 elements 314 and 424, paragraphs 52-53 and 67)(Power: Figure 5 element 520, paragraph 63)(Norden disclosed an output within individual neural engines. The combination allows for implementing an output (i.e. write client) within each DPE of Power.); and 
a read client coupled to a second memory interface of the NDMA core (Norden: Figures 3-4 elements 314 and 402, paragraphs 52-53 and 61)(Power: Figure 5 element 520, paragraph 63)(Norden disclosed an input buffer circuit within individual neural engines. The combination allows for implementing an input buffer circuit (i.e. read client) within each DPE of Power.).
The advantage of input and output buffer storage elements within computing elements is that data can be stored closer to the array for faster access times and data reuse for complex operations. Thus, it would have been obvious to one of ordinary skill in the art to implement the input and output buffers of Norden into the DPEs of Power for the above advantage.
As per claim 7:
Power, Papariello, Diamant, and Ikeda disclosed the NPU chip of claim 6.
Power, Papariello, Diamant, and Ikeda failed to teach in which the write client and the read client comprise a client buffer used to store the NDMA data of the NDMA core.
However, Norden combined with Power, Papariello, Diamant, and Ikeda disclosed in which the write client and the read client comprise a client buffer used to store the NDMA data of the NDMA core (Norden: Figures 3-4 elements 314, 402, and 424, paragraphs 52-53, 61, and 67)(Power: Figure 5 element 520, paragraph 63)(Norden disclosed an input buffer circuit and an output within individual neural engines. The combination allows for implementing an input buffer circuit (i.e. read client) and an output (i.e. write client) within each DPE of Power.).
The advantage of input and output buffer storage elements within computing elements is that data can be stored closer to the array for faster access times and data reuse for complex operations. Thus, it would have been obvious to one of ordinary skill in the art to implement the input and output buffers of Norden into the DPEs of Power for the above advantage.

Response to Arguments
The arguments presented by Applicant in the response, received on 3/8/2022 are considered persuasive.
Applicant argues for claims 1, 11, 16, and 21:
“As discussed during the interview, FIGURE 5 of Power illustrates a block diagram of an example convolution neural network (CNN) accelerator. Although the CNN accelerator 500 of Power includes a DMA controller 504, the DMA controller 504 is directly coupled to a main memory 516. Because the DMA controller 504 of Power is directly coupled to the main memory 516, it was agreed that Power fails to teach or suggest "... a bus bridge coupled to the NDMA core; a network on chip (NoC) coupled to the bus bridge; and a controller coupled to the NDMA core ...," as in amended claim 1, much less "... (means for) streaming (or program code to stream) data blocks of a data stripe over a bus bridge and a network on chip (NoC) between an external memory and the NDMA core ...," as in amended claims 11, 16, and 21. It was also agreed that Diamant, Ikeda, Official Notice, and Norden fail to rectify the noted deficiencies of Power.”  

This argument is found to be persuasive for the following reason. The examiner agrees that Power, Diamant, and Ikeda failed to teach a bus bridge and a NoC. However, a new ground of rejection has been given due to the amendment.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183